DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/845,981 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


35 USC § 101 – Positive Note
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 15-20, while directed to “A computer-readable storage medium…”, successfully exclude(s) non-statutory embodiments i.e. transitory, propagating signals/carrier waves/medium, that would otherwise warrant rejection under 35 U.S.C. 101.  See more specifically language of Applicant’s specification [0198] “Such computer-readable storage media are distinguished from and non-overlapping with communication media (do not include communication media). Communication media embodies computer-readable instructions, data structures, program modules or other data in a modulated data signal such as a carrier wave. The term "modulated data signal" means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal.”  Accordingly, instant claims as subject to broadest reasonable interpretation in light of the specification fall within a statutory category within the definition of a process, machine, manufacture or composition of matter, and do not warrant rejection under 35 U.S.C. 101 accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-4, 9-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merry et al. (US 2014/0373032), cited by Applicant.

As to claim 1, Merry teaches/suggests a system (Fig. 1, Abs “Systems and methods of pre-fetching data for applications in a computer system that are terminated or suspended and may be pre-launched by the computer system”, [0033]), comprising:
one or more processors (Fig. 1, [0016], [0033-0034] “Computer systems 102 may further comprise controller 104 which may in tum have one or more processors (e.g., a CPU and/or GPU) and computer memory, as is known in the art”); and
one or more memory devices that store program code configured to be executed by the one or more processors ([0007], [0034], [0249] “In this regard, it will also be recognized that the innovation includes a system as well as a computer-readable medium having computer-executable instructions for performing the acts and/or events of the various methods of the claimed subject matter”), the program code comprising:
a temporal classification model (module 402 comprising prediction engine 404, Abs “A predictive module or technique may be used to identify those applications which may be pre-launched”, [0101-0108], [0116-0118]) configured to:
receive a time series dataset indicating whether an event occurred, or a number of occurrences of the event that occurred ([0006] “data on whether previous pre-fetches for a given application were successful”, [0058] “The present system may start at 302. As part of an initialization, the present system may receive (at 304) data and/or metadata regarding applications that may need content from a third party source”, [0118] “As these Cases are processed, each case may be classified into any number of Classes. Each Class may be pre-defined as a use case and/or model of the user (e.g., which may vary depending on whether the user is at work, in what activities the user is engaged, or the like)”, [0063] “The success data may mirror some of the same data as pre-fetch conditions. For example, success data may comprise: the impact of the current pre-fetch on system resources, whether the application being pre-fetched actually launched, whether the pre-fetched resources were actually available and/or utilized by the application, and/or the like. Depending on the success data, it may then be possible to dynamically change some of the policies for prefetch---e.g., that may utilize pre-fetch conditions. This may lead to improvements for the present system”, [0108-0109], [0112] “Prediction engine module may receive activity data of a given app's lifecycle (e.g., the number of times an app is activated by a user, the time of day of activation, length of time of activation, and the like). These uses of an app may form a set of "cases" of use of an app. Each case may be assessed a calculated, predicted and/or estimated probability of future and/or potential activation”), during each of a plurality of past time intervals (Fig. 6, past time intervals corresponding to ‘usage periods’ referred to as “cases”, [0109], [0112], [0118]);
transform the time series dataset into a temporal classification dataset ([0110] “To determine the probability of "App X" being switched to in the next prediction window, the predictor may iterate over all of the cases and classify each of them based on their properties. Once the case is classified, the present system may adjust the counts for each class the case matches. Each class may have a count of positive cases and a count of total cases. A case is "positive" if App X is switched to within the case”. [0116-0118], [0131-0133]); and
predict classification labels based on the temporal classification dataset, wherein the classification labels forecast whether the event will occur or a number of occurrences of the event that will occur in each of a plurality of future time intervals (labels corresponding to those case ‘classes’ of e.g. [0118] “As these Cases are processed, each case may be classified into any number of Classes. Each Class may be pre-defined as a use case and/or model of the user ( e.g., which may vary depending on whether the user is at work, in what activities the user is engaged, or the like)”, in view of [0059] “whether there is likely to be app that may be activated by the user and pre-fetching 3rd party content would appreciably improve user experience. In some embodiments, it may be desirable to predict which apps may be activated- and, if available on the computer system, to be pre-launched. A pre-launching module may be utilized to identify and/or predict which apps may be likely to be activated from either a not rnm1ing or a suspended state”, [0080], [0085] “The present system may maintain statistics regarding which apps in the past have been pre-fetched and then subsequently actuated by the user”, [0108] “This predictor may identify situations in the past that are similar to the current situation by considering the current foreground app, the last foreground app and how long the current app has been in usage. Once it has identified these situations, the predictor may return the percentage of situations which resulted in the queried event occurring within the prediction window”, [0114], [0118], [0125]); and
a determiner (module 402 comprising prediction engine 404) configured to determine, based on the classification labels, whether to prefetch information into a memory or allocate or preallocate a computing resource ([0083] “the system may determine a predictive measure of whether a given application is likely to be activated by a user; and thus, would be a candidate for being pre-launched. In another embodiment, it may be possible to pre-fetch without pre-launch. Other rules may guide the system as to whether user is likely to use a particular app”, [0112-0115] “This occurrence may be set as the most recent case of this app. Adaptive prediction may classify this current case and update the count for this case. The engine may consider whether there are any further additional cases to consider at this time and, if so, the engine may increment the current case appropriately. When all current cases have been considered, then the engine may classify the current situation... the engine may then calculate the probability of potential activation, based on desired rules and heuristics”, [0120], [0130]).

As to claim 2, Merry teaches/suggests the system of claim 1.
Merry teaches/suggests the system further configured to generate, based on the temporal classification dataset, at least one feature comprising at least one of a seasonality feature, a trend feature, a temporal representation feature and a statistical feature ([0085] “The present system may maintain statistics regarding which apps in the past have been pre-fetched and then subsequently actuated by the user. Measured or estimated time savings for the pre-fetched apps (versus when the app is not pre-fetched) may form a rules set for pre-fetching apps. For example, if the benefit of pre-fetch any given app is over a benefit threshold then the app may be pre-fetched- when in a given state and/or according to system resources”); and
predict the classification labels based on the temporal classification dataset and the at least one feature ([0006], [0044-0045], [0059], [0079], [0080], [0083] “the system may determine a predictive measure of whether a given application is likely to be activated by a user; and thus, would be a candidate for being pre-launched. In another embodiment, it may be possible to pre-fetch without pre-launch. Other rules may guide the system as to whether user is likely to use a particular app”, [0108], [0118]).

As to claim 3, Merry teaches/suggests the system of claim 1.
Merry teaches/suggests the system further configured to generate a real-time feature comprising an indicator that influences a likelihood of occurrence of the event during at least one of the plurality of future time intervals (features determined/updated in real-time such as pre-fetch benefit of [0086], success data and current system resource utilization of [0063], push based availability of new content [0064], [0044], [0112], [0119-0120] for those desired Prediction Windows, in further view of that motivation as suggested in e.g. [0063] that such features may serve to dynamically change/adapt pre-fetch policies/rules, [0055] “and may collect feedback and communicate this to the pre-fetch service to evolve the pre-fetch module”); and
predict the classification labels based on the temporal classification dataset and the real-time feature ([0006], [0044-0045], [0059], [0079], [0080], [0083] “the system may determine a predictive measure of whether a given application is likely to be activated by a user; and thus, would be a candidate for being pre-launched. In another embodiment, it may be possible to pre-fetch without pre-launch. Other rules may guide the system as to whether user is likely to use a particular app”, [0108], [0118], in further view of those real-time features e.g. system resource utilization identified above).

As to claim 4, Merry teaches/suggests the system of claim 1.
Merry teaches/suggests the system further configured to select a subset of the past time intervals in the time series dataset for transformation into the temporal classification dataset based on a lookback window beginning at an origin (Fig. 6, [0109], [0116] wherein the time interval/period is varied as desired and includes hour, day, week, etc. intervals).

	As to claims 9 and 15, these claims are the method and non-transitory CRM claims corresponding to the system of claim 1 and are rejected accordingly (see Merry CRM [0249]).

As to claims 10-11, these claims are the method claims corresponding to system claims 2-3 respectively, and are rejected accordingly.

As to claim 16, Merry teaches/suggests the CRM of claim 15.
Merry further teaches/suggests the CRM wherein an event during a past or future time interval comprises one of the following:
a request for information ([0027-0031]); a request for or a utilization of a computing resource ([0006], [0044], [0091]); an order or a purchase of a good or service; a battery use or charging of a battery; or a transportation service at a location ([0024]).

As to claim 17, Merry teaches/suggests the CRM of claim 16.
Merry further teaches/suggests the CRM wherein the at least one action comprises one of the following:
prefetch the information or a representation of the information ([0083] “the system may determine a predictive measure of whether a given application is likely to be activated by a user; and thus, would be a candidate for being pre-launched. In another embodiment, it may be possible to pre-fetch without pre-launch. Other rules may guide the system as to whether user is likely to use a particular app”, [0120], [0130]).


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Allowable Subject Matter
	Claims 5-8, 12-14 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669